                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CHRISTINA SCHMIDT,                               )
                                                 )
                Plaintiff,                       )
                                                 )
       v.                                        )      No. 4:17 CV 2375 CDP
                                                 )
NANCY A. BERRYHILL, Deputy                       )
Commissioner of Operations for                   )
Social Security,1                                )
                                                 )
                Defendant.                       )

                              MEMORANDUM AND ORDER

       Plaintiff Christina Schmidt brings this action under 42 U.S.C. §§ 405 and

1383 seeking judicial review of the Commissioner’s final decision denying her

claims for disability insurance benefits (DIB) under Title II of the Social Security

Act, 42 U.S.C. §§ 401, et seq., and for supplemental security income (SSI) under

Title XVI of the Act, 42 U.S.C. §§ 1381, et seq. Because the Commissioner’s final

decision is supported by substantial evidence on the record as a whole, I will affirm

the decision.

                                   Procedural History

       On October 1, 2013, the Social Security Administration denied Schmidt’s



1
 Nancy A. Berryhill’s term as Acting Commissioner of Social Security expired in November
2017. She continues to lead the agency as Deputy Commissioner of Operations.
May 2013 applications for DIB and SSI,2 in which she claimed she became

disabled on January 1, 2011, because of back pain, high blood pressure,

depression, and anxiety. Schmidt later amended her disability onset date to August

10, 2011. At Schmidt’s request, a hearing was held before an administrative law

judge (ALJ) on July 13, 2015, at which Schmidt testified. A medical expert and

vocational expert later responded to interrogatories put to them by the ALJ. A

supplemental hearing was then held on June 15, 2016, at which the vocational

expert testified. On August 10, 2016, the ALJ denied Schmidt’s claims for

benefits, finding the vocational expert’s testimony to support a finding that

Schmidt could perform work as it exists in significant numbers in the national

economy. On July 26, 2017, the Appeals Council denied Schmidt’s request for

review of the ALJ’s decision. The ALJ’s decision is thus the final decision of the

Commissioner. 42 U.S.C. § 405(g).

          In this action for judicial review, Schmidt claims that the ALJ’s decision is

not supported by substantial evidence on the record as a whole. Specifically,

Schmidt argues that the ALJ erred in her RFC assessment because she improperly

discredited Schmidt’s subjective complaints and improperly relied on the medical

expert’s opinion, which Schmidt contends was based on an incomplete review of

the record. Schmidt also claims that the ALJ improperly relied on the vocational


2
    Only the application for SSI is included in the administrative record.
                                                  -2-
expert’s testimony in finding her not disabled because the hypothetical posed to the

expert was based on the improperly assessed RFC.

      For the reasons that follow, the ALJ did not err in her determination.

             Medical Records and Other Evidence Before the ALJ

      With respect to the medical records and other evidence of record, I adopt

Schmidt’s recitation of facts set forth in her Statement of Uncontroverted Facts

(ECF 16) and note that they are admitted in their entirety by the Commissioner

(ECF 26-1). I also adopt the additional facts set forth in the Commissioner’s

Statement of Additional Facts (ECF 26-2) and note that they are unrefuted by

Schmidt. Together, these statements provide a fair and accurate description of the

relevant record before the Court.

      Additional specific facts will be discussed as needed to address the parties’

arguments.

                                    Discussion

A.    Legal Standard

      To be eligible for DIB and SSI under the Social Security Act, Schmidt must

prove that she is disabled. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir.

2001); Baker v. Secretary of Health & Human Servs., 955 F.2d 552, 555 (8th Cir.

1992). The Social Security Act defines disability as the inability “to engage in any

substantial gainful activity by reason of any medically determinable physical or

                                        -3-
mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than twelve months.” 42

U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). An individual will be declared disabled

“only if [her] physical or mental impairment or impairments are of such severity

that [she] is not only unable to do [her] previous work but cannot, considering [her]

age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy.” 42 U.S.C. §§ 423(d)(2)(A),

1382c(a)(3)(B).

      The Commissioner engages in a five-step evaluation process to determine

whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920; Bowen v.

Yuckert, 482 U.S. 137, 140-42 (1987). The first three steps involve a

determination as to whether the claimant is currently engaged in substantial gainful

activity; whether she has a severe impairment; and whether her severe

impairment(s) meets or medically equals the severity of a listed impairment. At

Step 4 of the process, the ALJ must assess the claimant’s RFC – that is, the most

the claimant is able to do despite her physical and mental limitations, Martise v.

Astrue, 641 F.3d 909, 923 (8th Cir. 2011) – and determine whether the claimant is

able to perform her past relevant work. Goff v. Barnhart, 421 F.3d 785, 790 (8th

Cir. 2005) (RFC assessment occurs at fourth step of process). If the claimant is

unable to perform her past work, the Commissioner continues to Step 5 and

                                         -4-
determines whether the claimant can perform other work as it exists in significant

numbers in the national economy. If so, the claimant is found not to be disabled,

and disability benefits are denied.

      The claimant bears the burden through Step 4 of the analysis. If she meets

this burden and shows that she is unable to perform her past relevant work, the

burden shifts to the Commissioner at Step 5 to produce evidence demonstrating

that the claimant has the RFC to perform other jobs in the national economy that

exist in significant numbers and are consistent with her impairments and vocational

factors such as age, education, and work experience. Phillips v. Astrue, 671 F.3d

699, 702 (8th Cir. 2012). If the claimant has non-exertional impairments, such as

pain or postural limitations, the Commissioner may satisfy her burden at Step 5

through the testimony of a vocational expert. Pearsall, 274 F.3d at 1219.

      I must affirm the Commissioner’s decision if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402

U.S. 389, 401 (1971); Jones v. Astrue, 619 F.3d 963, 968 (8th Cir. 2010).

Substantial evidence is less than a preponderance but enough that a reasonable

person would find it adequate to support the conclusion. Jones, 619 F.3d at 968.

Determining whether there is substantial evidence requires scrutinizing analysis.

Coleman v. Astrue, 498 F.3d 767, 770 (8th Cir. 2007).

      I must consider evidence that supports the Commissioner’s decision as well

                                        -5-
as any evidence that fairly detracts from the decision. McNamara v. Astrue, 590

F.3d 607, 610 (8th Cir. 2010). If, after reviewing the entire record, it is possible to

draw two inconsistent positions and the Commissioner has adopted one of those

positions, I must affirm the Commissioner’s decision. Anderson v. Astrue, 696

F.3d 790, 793 (8th Cir. 2012). I may not reverse the Commissioner’s decision

merely because substantial evidence could also support a contrary outcome.

McNamara, 590 F.3d at 610.

B.     The ALJ’s Decision

       The ALJ found that Schmidt met the requirements of the Social Security Act

through December 31, 2014, and that she had not engaged in substantial gainful

activity since August 10, 2011. The ALJ found that Schmidt’s degenerative disc

disease, bilateral carpal tunnel syndrome, and obesity were severe impairments, but

that these impairments did not meet or medically equal a listed impairment in 20

C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 15-16.)3 The ALJ found that since

August 10, 2011, Schmidt had the RFC to perform a limited range of unskilled

light work, and specifically, that she could

       lift or carry twenty pounds occasionally and ten pounds frequently; sit
       four hours at a time for a total of eight hours in an eight-hour
       workday; stand two hours at a time for a total of six hours in an eight-
       hour workday; occasionally reach overhead bilaterally; frequently

3
 The ALJ gave Schmidt “the benefit of doubt regarding the severity of hypertension” (Tr. 15)
but determined that her anxiety and depression were non-severe (Tr. 16). Schmidt does not
challenge these particular findings.
                                             -6-
      reach, handle, finger, feel, push and pull bilaterally; frequently operate
      foot controls bilaterally; occasionally climb stairs or ramps; frequently
      balance, stoop, kneel and crouch; and frequently operate a vehicle; but
      she has been unable to: crawl or climb ladders, ropes or scaffolds;
      have exposure to unprotected heights and vibration; or have more than
      occasional exposure to moving mechanical parts. She is limited to
      tasks that are simple and routine (due to the effects of pain on
      concentration).

(Tr. 16.) The ALJ determined that this RFC prevented Schmidt from performing

her past relevant work as a payroll clerk or claims processor. (Tr. 20.)

      Considering Schmidt’s RFC and her age, education, and work experience,

the ALJ found vocational expert testimony to support a conclusion that Schmidt

could perform work as it exists in significant numbers in the national economy,

and specifically as a cashier II, rental clerk, companion, maid, and rental car

deliverer. The ALJ therefore found Schmidt not to be disabled. (Tr. 20-21.)

C.    RFC Assessment

      Schmidt claims that the ALJ erred in her RFC assessment because she

improperly discredited her subjective complaints and improperly relied on the

medical expert’s opinion, which Schmidt contends was based on an incomplete

review of the record.

      A claimant’s RFC is the most she can do despite her physical or mental

limitations. Masterson v. Barnhart, 363 F.3d 731, 737 (8th Cir. 2004). The ALJ

bears the primary responsibility for assessing a claimant’s RFC based on all

relevant, credible evidence in the record, including medical records, the
                                         -7-
observations of treating physicians and others, and the claimant’s own description

of her symptoms and limitations. Goff, 421 F.3d at 793; Eichelberger v. Barnhart,

390 F.3d 584, 591 (8th Cir. 2004); 20 C.F.R. §§ 404.1545(a), 416.945(a).

Accordingly, when determining a claimant’s RFC, the ALJ must necessarily

evaluate the consistency of the claimant’s subjective complaints with the evidence

of record. Wagner v. Astrue, 499 F.3d 842, 851 (8th Cir. 2007); Tellez v. Barnhart,

403 F.3d 953, 957 (8th Cir. 2005). In addition, because a claimant’s RFC is a

medical question, “the ALJ should obtain medical evidence that addresses the

claimant’s ability to function in the workplace.” Hutsell v. Massanari, 259 F.3d

707, 712 (8th Cir. 2001). Some medical evidence must support the ALJ’s RFC

determination. Vossen v. Astrue, 612 F.3d 1011, 1016 (8th Cir. 2010); Hutsell, 259

F.3d at 711-12. The burden to prove the claimant’s RFC rests with the claimant,

however, and not the Commissioner. Pearsall, 274 F.3d at 1217.

       1.     Evaluation of Symptoms4

       For purposes of social security analysis, a “symptom” is an individual’s own

description or statement of her physical or mental impairment(s). SSR 16-3p, 2017


4
  The Social Security Administration issued a new ruling that eliminates the use of the term
“credibility” when evaluating a claimant’s subjective statements of symptoms, clarifying that
“subjective symptom evaluation is not an examination of an individual’s character.” SSR 16-3p,
2017 WL 5180304, at *2 (Soc. Sec. Admin. Oct. 25, 2017) (republished). The factors to be
considered in evaluating a claimant’s statements, however, remain the same. See id. at *13
(“Our regulations on evaluating symptoms are unchanged.”). See also 20 C.F.R. §§ 404.1529,
416.929. This new ruling applies to final decisions of the Commissioner made on or after March
28, 2016.
                                            -8-
WL 5180304, at *2 (Soc. Sec. Admin. Oct. 25, 2017) (republished). If a claimant

makes statements about the intensity, persistence, and limiting effects of her

symptoms, the ALJ must determine whether the statements are consistent with the

medical and other evidence of record. Id. at *8.

      When evaluating a claimant’s subjective statements about symptoms, the

ALJ must consider all evidence relating thereto, including the claimant’s prior

work record and third party observations as to her daily activities; the duration,

frequency and intensity of the symptoms; any precipitating and aggravating

factors; the dosage, effectiveness and side effects of medication; and any

functional restrictions. Halverson v. Astrue, 600 F.3d 922, 931 (8th Cir. 2010);

Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984) (subsequent history

omitted). If the ALJ finds the statements to be inconsistent with the evidence of

record, she must make an express determination and detail specific reasons for the

weight given the claimant’s testimony. SSR 16-3p, 2017 WL 5180304, at *10;

Renstrom v. Astrue, 680 F.3d 1057, 1066 (8th Cir. 2012); Cline v. Sullivan, 939

F.2d 560, 565 (8th Cir. 1991). Here, after finding at Step 3 of the sequential

analysis that Schmidt’s impairments did not meet the criteria for listing level

disability, the ALJ evaluated Schmidt’s statements of symptoms and assessed her

RFC. The ALJ addressed each of the Polaski factors and made specific findings

that Schmidt’s claimed symptoms were inconsistent with the record. Because

                                         -9-
these findings are supported by substantial evidence on the record as a whole, I

must defer to the ALJ’s determination. Julin v. Colvin, 826 F.3d 1082, 1086 (8th

Cir. 2016).

      First, the ALJ reviewed the objective medical evidence of record, noting that

after Schmidt’s cervical fusion surgery in May 2013, diagnostic tests showed mild

radiculopathy and moderate canal narrowing along the cervical spine, and small

disc protrusion along the lumbar spine. Additional tests showed moderate canal

stenosis and mild neuroforaminal narrowing along the cervical spine (Tr. 1394), as

well as mild flattening of the thecal sac along the cervical spine with a small right

focal disc osteophyte bulge (Tr. 1271). Tempered medical findings of “mild” or

“minimal” impairments, including degenerative disc disease, are inconsistent with

subjective complaints of disabling pain. Steed v. Astrue, 524 F.3d 872, 875-76 (8th

Cir. 2008). See also Gonzales v. Barnhart, 465 F.3d 890, 895 (8th Cir. 2006) (ALJ

may make factual determination that claimant’s subjective complaints of pain are

not credible in light of objective medical evidence to the contrary).

      Further, throughout her physical examinations, Schmidt continually showed

full motor strength, adequate range of motion, strong hand grip, and negative

straight leg raising. She also continually denied any radiating pain, numbness, or

weakness. To the extent the record includes other medical evidence that Schmidt

exhibited cervical pain with range of motion and some lumbar tenderness to

                                         - 10 -
palpation, it is the ALJ’s duty to resolve conflicts in the evidence, including

medical evidence, and I may not substitute my opinion for the ALJ’s. Phillips v.

Colvin, 721 F.3d 623, 629 (8th Cir. 2013); Travis v. Astrue, 477 F.3d 1037, 1042

(8th Cir. 2007). The ALJ’s observation that Schmidt’s treating physicians did not

impose any work-related restrictions also supports her determination that

Schmidt’s complaints were not entirely consistent with the record. See Brown v.

Chater, 87 F.3d 963, 965 (8th Cir. 1996).

      The ALJ also noted that Schmidt’s daily activities of performing household

chores, cooking, doing laundry, grocery shopping, driving, and raising four

children ages five through fifteen were inconsistent with her complaints of

disabling pain. See Medhaug v. Astrue, 578 F.3d 805, 817 (8th Cir. 2009); Brown

v. Barnhart, 390 F.3d 535, 541-42 (8th Cir. 2004). While Schmidt testified – and

the ALJ acknowledged – that she performs some of these activities with help,

receiving assistance does not preclude an ALJ from considering such activities

when judging the consistency of a claimant’s complaints. See Dunahoo v. Apfel,

241 F.3d 1033, 1038 (8th Cir. 2001) (help from spouse); Brown, 390 F.3d at 541

(help with child from part-time assistant). The ALJ therefore did not err in

considering these activities in determining the consistency of Schmidt’s

complaints.

      To the extent Schmidt argues that the limited activities as described in her

                                         - 11 -
Function Report are consistent with her subjective complaints and that the ALJ

erred by failing to acknowledge this consistency, I note first that the Report to

which Schmidt cites (Tr. 266-73) was completed in June 2013 by someone other

than Schmidt and whose relationship is not disclosed in the Report. Further, the

Function Report actually completed by Schmidt herself in June 2013 (Tr. 329-39)

shows that several of her claimed limitations at that time were related to her

recovery from cervical fusion surgery that she had had one month prior; that such

recovery involved wearing a neck brace twenty-four hours a day; and that she

nevertheless demonstrated an ability to engage in substantial daily activities at that

time, such as preparing meals, dressing and caring for her children, caring for pets,

performing household chores, shopping for groceries once a week, managing

money, and reading and playing games with family on a daily basis.

      The ALJ also noted that Schmidt’s treatment regimen provided her relief,

specifically noting that she obtained benefit from steroid injections and

experienced only minimal side effects, if any, from her medications. Although

Schmidt testified that injection therapy provided relief for only one week, a review

of the medical record shows that she obtained significant relief from lumbar

injections for one month. See Ply v. Massanari, 251 F.3d 777, 779 (8th Cir. 2001)

(inconsistency in a claimant’s statements valid reason to discredit subjective

complaints). Although the cervical injections were not as successful, Schmidt

                                         - 12 -
repeatedly reported to her treating physicians that she nevertheless obtained good

benefit from her medications and experienced no side effects from them. Where

an impairment can be controlled by treatment, it cannot be considered disabling.

Wildman v. Astrue, 596 F.3d 959, 965 (8th Cir. 2010); Rhodes v. Apfel, 40 F. Supp.

2d 1108, 1122 (E.D. Mo. 1999) (ALJ did not err in discrediting subjective

complaints where evidence showed that symptoms were relieved through

appropriate treatment). See also Depover v. Barnhart, 349 F.3d 563, 566 (8th Cir.

2003) (no medical records during relevant time period mention the claimant having

side effects from any medication).

      I recognize that Schmidt’s treatment included long term use of narcotic pain

medication. While this circumstance shows that Schmidt indeed experienced pain,

see Bowman v. Barnhart, 310 F.3d 1080, 1083 (8th Cir. 2002), the mere taking of

narcotic pain medication does not require an ALJ to credit a claimant’s subjective

complaint that her pain is disabling – especially where the medical evidence shows

that the claimant obtained good benefit from the medication and had no restrictions

placed on her activities by any treatment provider. See Ellis v. Barnhart, 392 F.3d

988, 996 (8th Cir. 2005). As is often stated, the issue is not whether the claimant

experiences pain, but whether the pain is disabling. Benskin v. Bowen, 830 F.2d

878, 883 (8th Cir. 1987).

      Accordingly, in a manner consistent with and as required by Polaski, the

                                        - 13 -
ALJ evaluated Schmidt’s statements of symptoms on the basis of the entire record

and articulated specific reasons in finding that Schmidt’s symptoms were

inconsistent with the record. Because this determination is supported by good

reasons and substantial evidence, I must defer to it, Julin, 826 F.3d at 1086, even if

I could have reached a different conclusion. Girshner v. Berryhill, No. 4:16-CV-

03451-NKL, 2017 WL 2859930, at *8 (W.D. Mo. July 5, 2017).

       2.     Medical Expert Opinion

       In December 2015, after the first hearing, the ALJ submitted written

interrogatories to Dr. Anne Winkler, a medical expert, seeking her opinion

regarding Schmidt’s physical ability to engage in work-related activities based on a

review of the objective medical evidence of record. In response, Dr. Winkler

opined that since April 2, 2013,5 Schmidt could lift and carry up to ten pounds

frequently and twenty pounds occasionally; could sit up to four hours at one time

during an eight-hour workday, and for a total of eight hours; could stand up to two

hours at one time during an eight-hour workday, and for a total of six hours; and

walk up to two hours at one time during an eight-hour workday, and for a total of

six hours. Dr. Winkler also opined that Schmidt could occasionally reach


5
  The record shows that prior to April 2013, Schmidt complained of intermittent back pain for
which she was prescribed medication and stretching exercises. In April 2013, however, an MRI
showed severe canal stenosis with cord compression and disc extrusion at C6-7; moderate
stenosis at C3-4; and right-sided disc herniation at C5-6. Schmidt underwent cervical
diskectomies, decompression, and fusion for these conditions in May 2013.

                                            - 14 -
overhead bilaterally and could frequently reach, handle, finger, feel, and push

bilaterally. Dr. Winkler opined that Schmidt could not climb ladders or scaffolds

and could not crawl, but could occasionally climb stairs and ramps and could

frequently balance, stoop, kneel, and crouch. Finally, Dr. Winkler opined that

Schmidt should not be exposed to unprotected heights or vibrations, but otherwise

was not significantly limited with regard to environmental conditions. (Tr. 1369-

82.)6 The ALJ gave great weight to Dr. Winkler’s opinion and incorporated many

of her conclusions into the RFC assessment.

       Schmidt claims that the ALJ erred by relying on Dr. Winkler’s opinion when

assessing her RFC because the opinion was based upon the expert’s review of only

select exhibits and not upon the entire administrative record. Schmidt’s argument

is misplaced.

       It is the ALJ – and not a medical or other expert – who is charged with the

duty to review all relevant, credible evidence in the record, including all the

medical and nonmedical evidence, the observations of treating physicians and

others, and the claimant’s own description of her symptoms and limitations. A

medical expert’s opinion need not address the entirety of the record. Instead, it

becomes a part of the record that the ALJ must consider and weigh – along with all

the other evidence of record – when determining disability. See Wagner, 499 F.3d

6
 Dr. Winkler opined that during the period prior to April 2, 2013, Schmidt was not as limited in
her lifting/carrying, use of hands, postural abilities, and environmental exposures.
                                             - 15 -
at 848. And an ALJ may reject the conclusions of a medical expert if they are

inconsistent with the record as a whole. Id.; Pearsall, 274 F.3d at 1219.

         Here, in addition to Dr. Winkler’s interrogatory responses on what the

objective medical evidence indicated, the ALJ also specifically considered the

extensive medical evidence of record consisting of treatment notes, hospital

records, and results of diagnostic testing; Schmidt’s testimony of her symptoms

and limitations; and the opinion of a State agency psychologist regarding

Schmidt’s mental impairment. The ALJ thoroughly discussed all of this evidence

and accorded Dr. Winkler’s opinion great weight because it was consistent with the

record as a whole and was based on a longitudinal review of Schmidt’s medical

history. The ALJ did not err in this process. 20 C.F.R. §§ 404.1527, 416.927.

         To the extent Schmidt takes issue with the ALJ’s characterization that Dr.

Winkler had the opportunity to review the hearing record “in its entirety” when in

fact she reviewed only the objective medical evidence, this arguable deficiency in

opinion-writing technique had no bearing on the result and does not warrant

remand. Hepp v. Astrue, 511 F.3d 798, 806 (8th Cir. 2008). Further, because the

primary purpose of securing a medical expert is to help the ALJ evaluate the

medical evidence in a case, a medical expert’s review of the record is generally

limited to the medical evidence. See HALLEX7 I-2-5-32 (SSA), 1994 WL 637369


7
    Hearings, Appeals, and Litigation Law (HALLEX) manual.
                                            - 16 -
(last updated Aug. 29, 2014); HALLEX I-2-5-34 (SSA), 1994 WL 637370 (last

updated Apr. 1, 2016). Accordingly, Dr. Winkler’s review of only the objective

medical evidence and not the entire hearing record was appropriate and does not

render her opinion suspect. Consequently, the ALJ’s deficiency in writing that the

expert reviewed the entire hearing record when in fact she only reviewed the

medical evidence does not require reversal. See Hepp, 511 F.3d at 806.

      The ALJ thoroughly discussed specific medical facts as well as the

nonmedical evidence of record, addressed the consistency of this evidence when

viewed in light of the record as a whole, and assessed Schmidt’s RFC based on the

relevant, credible evidence of record. Accord SSR 96-8p, 1996 WL 374184, at *7

(Soc. Sec. Admin. July 2, 1996). Because the RFC is supported by some medical

evidence, it will not be disturbed. See Baldwin v. Barnhart, 349 F.3d 549, 448 (8th

Cir. 2003); Anderson v. Shalala, 51 F.3d 777, 780 (8th Cir. 1995).

D.    Vocational Expert Opinion

      Schmidt claims that because the hypothetical posed by the ALJ to the

vocational expert was based on the ALJ’s flawed RFC analysis, the vocational

expert’s opinion could not constitute substantial evidence to support the ALJ’s

finding of non-disability. As discussed above, however, the ALJ properly

determined Schmidt’s RFC based on substantial medical and other evidence of

record. Because the hypothetical posed to the vocational expert included all of the

                                       - 17 -
RFC limitations as determined by the ALJ, the ALJ did not err in relying on the

expert’s opinion given in response to this proper hypothetical. Guilliams v.

Barnhart, 393 F.3d 798, 804 (8th Cir. 2005) (“The Commissioner may rely on a

vocational expert’s response to a properly formulated hypothetical question to

show that jobs that a person with the claimant’s RFC can perform exist in

significant numbers.”).

                                    Conclusion

      When reviewing an adverse decision by the Commissioner, the Court’s task

is to determine whether the decision is supported by substantial evidence on the

record as a whole. Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001). “Substantial

evidence is defined to include such relevant evidence as a reasonable mind would

find adequate to support the Commissioner's conclusion.” Id. Where substantial

evidence supports the Commissioner's decision, this Court may not reverse the

decision merely because substantial evidence exists in the record that would have

supported a contrary outcome or because another court could have decided the case

differently. Id. See also Buckner v. Astrue, 646 F.3d 549, 556 (8th Cir. 2011);

Gowell v. Apfel, 242 F.3d 793, 796 (8th Cir. 2001).

      For the reasons set out above, a reasonable mind can find the evidence of

record sufficient to support the ALJ’s determination that Schmidt was not disabled.

Because substantial evidence on the record as a whole supports the ALJ’s decision,

                                       - 18 -
it must be affirmed. Davis, 239 F.3d at 966. I may not reverse the decision merely

because substantial evidence exists that may support a contrary outcome.

      Accordingly,

IT IS HEREBY ORDERED that that the decision of the Commissioner is

affirmed, and Christina Schmidt’s complaint is dismissed with prejudice.

      A separate Judgment is entered herewith.




                                        ____________________________________
                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE

Dated this 28th day of January, 2019.




                                        - 19 -
